McKEOWN, Circuit Judge,
dissenting:
The majority suggests that we begin with first principles, and I do as well. The genesis of this controversy is not the *761Washington statute or- its implementing regulations. Instead, we must start where the State of Washington began over a hundred years ago — long before it created the Promise Scholarship — when it defined its vision of religious freedom as one completely free of governmental interference, a vision the State explicitly refused to taint by the influx of public monies into religious instruction. Specifically, I refer to that original provision of the state’s 1889 constitution which provides that “No money or property shall be appropriated for or applied to any religious worship, exercise or instruction, or the support of any religious establishment.” Wash. Const, art. I, § 11.
As for guiding federal principles, I likewise recognize that the First and Fourteenth Amendments circumscribe a state’s ability to interfere with an individual’s exercise of religion, specifically mandating that a state “shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof.” In the State of Washington’s case, it has assiduously avoided violating the first tenet of the Religion Clauses, and in doing so has not overstepped the bounds of the latter. The simple truth is that Washington has neither prohibited nor impaired Davey’s free exercise of his religion. He is free to believe and practice his religion without restriction. Nor has the state prohibited Davey from exercising his right to choose among the full gamut of academic pursuits offered by Northwest College. In fact, Davey is still pursuing the same pastoral studies degree today that he claims the state prohibited him from pursuing three years ago. The only state action here was a decision consonant with the state constitution, not funding “religious ... instruction.”
Davey, the majority, and I are all in the same boat in one respect — we are struggling with where to place Davey’s case on the spectrum of Supreme Court jurisprudence. In my view, the outcome of the case depends on how the question is framed. I see the question as being whether the State of Washington may constitutionally decline to fund pastoral studies as part of its Promise Scholarship. Likewise, I see the analysis as following the framework of the question. This is a funding case, not a free exercise case or a free speech case. The State of Washington, based on its constitution, made a straightforward decision not to fund a degree in pastoral studies. In other words, in an effort to maintain the separation between church and state, the state decided that it has no obligation to financially support a student to become a minister. Because I conclude, unlike the majority, that the Supreme Court’s jurisprudence in the abortion funding cases guides our decision here, I respectfully dissent.
I
Before addressing the funding cases, I must first disagree with Davey that the Supreme Court’s free exercise jurisprudence gives us sufficient guidance to warrant a decision in his favor.
Davey relies primarily on the Court’s decisions in Church of the Lukumi Babalu Aye v. City of Hialeah, 508 U.S. 520, 113 S.Ct. 2217, 124 L.Ed.2d 472 (1993) and McDaniel v. Paty, 435 U.S. 618, 98 S.Ct. 1322, 55 L.Ed.2d 593 (1978), to argue that the State’s decision not to fund religious activities impermissibly discriminates against him by (1) “singling out” students who would otherwise pursue a theology degree; -and (2) forcing them to make the difficult decision of choosing to accept funding at the expense of foregoing religious study for the first two years of post-secondary education. Those decisions simply do not support this conclusion.
*762As the majority here acknowledges, Lu-kumi is hardly Dave/s case. There, the challenged ordinances were the rare but quintessential example of laws that directly prohibit certain religious practices. In particular, the laws at issue in that case authorized fines and even imprisonment for activities — the ritualistic slaughter of animals — that constitute a central practice of the Santería religion. Nothing could have more clearly prohibited the church members’ religious exercise than these criminal sanctions: Their choice was to practice their religion upon threat of prosecution. In contrast, Davey’s decision to pursue a degree in theology carries no such ominous retribution. As a consequence, I do not find any guidance in Lukumi beyond the criminal ordinances at issue there as to what might constitute an impermissibly burdensome law prohibiting religious exercise.
As the Court explained in Lukumi, “upon even the slight suspicion that proposals for state intervention[in religious exercise] stem from animosity to religion or distrust of its practices, all officials must pause to remember their own high duty to the Constitution and to the rights it secures.” 508 U.S. at 547, 113 S.Ct. 2217. Considering Washington’s longstanding practice of prohibiting religious funding as a matter of encouraging the unfettered free exercise of religion and the state’s “hands off’ approach, we should have no such suspicion of animosity in this case. The mere fact that Wash. Rev.Code § 28B.10.814 “refers on its face to religion” does nothing to satisfy the ultimate free exercise concern in Lukumi. Nor does the statute’s focus on theology majors help discern whether legislators have im-permissibly “devise[d] mechanisms, overt or disguised, designed to persecute or oppress a religion or its practices.” Id. Rather, on this record, Washington’s decision not to fund religious education simply reflects its strong desire, as reflected in its constitution since ratification in 1889, to insulate itself from the appearance of endorsing religion — a concern cut from cloth wholly distinct from the pernicious distrust of the Santería religion that clothed the city ordinances in Lukumi. Compare id. at 542, 113 S.Ct. 2217 (“The ordinances had as their object the suppression of religion.”).
Neither Davey nor the majority seriously contends that either Section 11 of the Washington State Constitution or Wash. Rev.Code § 28B.10.814 was intended to suppress religion. And, because Davey was still able to pursue his chosen major in the absence of funding, he would be hard-pressed to argue that either of these provisions has the unintended effect of suppressing his religious exercise. Nevertheless, Davey argues, and the majority agrees, that the state’s funding scheme imposes an unconstitutional condition upon its acceptance. They cite the Supreme Court’s 1978 decision in McDaniel v. Paty, 435 U.S. 618, 98 S.Ct. 1322, 55 L.Ed.2d 593 (1978), which in turns finds support in the Court’s earlier decision in Sherbert v. Verner, 374 U.S. 398, 83 S.Ct. 1790, 10 L.Ed.2d 965 (1963). Although the majority extracts from these decisions the general proposition that a state may not offer a benefit to all to the exclusion of others on the basis of religion, neither McDaniel nor Sherbert supports such a broad prohibition on government action as to encompass its funding decisions for purposes of higher education.
To begin, McDaniel presented the Court with'something of a unique quandary. Specifically at issue there was a provision of the Tennessee state constitution that ultimately pitted McDaniel’s constitutional right to seek and hold office as a state citizen against the clergy-disqualification provisions of the state’s constitu*763tion. Added on top of this was what the Court characterized as McDaniel’s federal constitutional right to be a minister, thus leaving it with a multi-level constitutional dilemma: “McDaniel cannot exercise both[federal and state constitutional] rights simultaneously because the state has conditioned the exercise of one on the surrender of the other. Or, in James Madison’s words, the State is ‘punishing a religious profession with the privation of a civil right.’ ” 435 U.S. at 626, 98 S.Ct. 1322 (plurality opinion) (quoting 5 WRITINGS OF JAMES MADISON 288 (G. Hunt ed.1904)).
Whatever the merits or reach of the unconstitutional conditions doctrine, it is clear that its invocation in McDaniel came about in a situation wholly dissimilar to ours: there, the “privation of a civil right” that McDaniel’s religious exercise would engender involved one of the most basic and fundamental democratic rights one could imagine — the opportunity to directly engage in the political process. Here, on the other hand, Davey’s concerns are not so weighty. Unlike McDaniel, this case does not juxtapose two fundamental rights. We are not talking about some constitutional right to educational funding (which, incidently, there is not, see San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 35, 93 S.Ct. 1278, 36 L.Ed.2d 16 (1973)); rather, we are talking about the “privation” of a scholarship — one which Davey apparently did not need, although he obviously would have appreciated, to pursue his desired major.
Perhaps most telling about the limited application of the unconstitutional conditions doctrine in the free exercise arena is the failure of Davey or the majority to seek support (except tangentially by means of McDaniel’s explicit reliance on it)1 from the Court’s decision in Sherbert. It becomes clearer upon inspection why Davey relies on this case only in passing. Specifically, Sherbert makes explicit that which the fractured decision in McDaniel only opaquely acknowledges by means of its unique facts: the unconstitutional conditions doctrine only arises in the free exercise context when the government benefit would impose a substantial burden on the potential recipient. Sherbert, 374 U.S. at 403-404, 83 S.Ct. 1790. No less than with McDaniel, a comparison of the facts in Sherbert with those here demonstrate how far Davey’s case comes from falling within the scope of this doctrine.
In Sherbert, the Free Exercise Clause was not pitted against any sort of constitutional right; rather, at issue were unemployment compensation “benefits.” The important distinction in Sherbert, however — which may prove to be the reason Davey does not press it here — is not what appears to be the Court’s recent attempts to cabin its significance somewhere on the musty shelves of history, see Employment Div., Dep’t of Human Res. of Oregon v. Smith, 494 U.S. 872, 884, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990) (declining “to breathe into Sherbert some life beyond the unemployment compensation field”), but instead the nature of the choice that Sherbert had to make.
“Under the Sherbert test,” only “governmental actions that substantially burden a religious practice must be justified by a compelling governmental interest.” Smith, 494 U.S. at 883, 110 S.Ct. 1595 (citing Sherbert, 374 U.S. at 402-03, 83 S.Ct. 1790) (emphasis added). Thus, in *764Sherbert, the Court concluded that the petitioner would shoulder a burden of unconstitutional proportions if her receipt of unemployment compensation was conditioned on working during “the Sabbath Day of her faith”: “[T]o condition the availability of benefits upon,[Sherbert’s] willingness to violate a cardinal principle of her religious faith effectively penalizes the free exercise of her constitutional liberties.” 374 U.S. at 899, 406, 83 S.Ct. 1790.
In other words, to receive the benefits to which she would otherwise be entitled, Sherbert was required to engage indefinitely in an activity that was repugnant to her faith. Again, this is hardly Davey’s case — either factually or hypothetically. As a matter of fact, Davey has sustained no substantial burden; he continues to pursue his double major in Pastoral Studies and Business Management.
This brings me to a final point of distinction that may be less than explicit in the Sherbert decision, but should not be ignored, particularly since the Court after Sherbert seems to have limited its reach to the unemployment context (McDaniel’s uniquely burdensome situation not withstanding): Sherbert not only faced a substantial burden to her religious convictions had she accepted the unemployment benefits, but she also would have potentially suffered an even worse fate had she not. After being fired from her job because of her religious convictions, Sherbert was still unable to find any employment for the same reason. Without the state’s help, she was unable to help herself. When we consider Davey’s own testimony that his decision to forego the scholarship merely led him to finding available after-school work to make up the difference, I cannot conclude that he faced a “substantial burden,” whatever his ultimate choice.2
II
Perhaps sensing the infirm footing these free exercise cases provide, Davey reaches across the First Amendment divide, leading the majority to find support for the expansive vitality of the unconstitutional conditions doctrine in cases addressing the abridgment of speech. But, as long as we are looking beyond the free exercise arena, we should first recognize the indistinguishable similarity between this case and those that address the abortion funding cases, which conclude that the denial of funding does not “unduly burden” a woman’s entitlement to have an abortion.
In my view, the abortion funding cases provide the closest analog to Davey’s case. Davey has a constitutionally-protected right to exercise his religious beliefs, including a decision to be a pastoral studies major, but the state has no obligation to fund that religious pursuit, even when it has chosen to fund other educational pursuits. Likewise, a woman has a constitutionally-protected right to an abortion, but the state has no obligation to fund that right, even when it has chosen to fund other medical procedures. This result in the case of abortion is incredibly harsh, particularly for a woman who is indigent and effectively has no choice in terms of exercise of her constitutional right. Da-vey’s case presents no parallel dilemma. The state’s decision not to fund religious education does not deprive Davey of his chosen profession or his ability to practice his religion without restriction. But, if Davey is right, then perhaps he will pave the way for reconsideration of the abortion funding paradox.
*765“The crucial word in the constitutional text is ‘prohibit’: ‘For the Free Exercise Clause is written in terms of what the government cannot do to the individual, not in terms of what the individual can exact from the government.’ ” Lyng v. Northwest Indian Cemetery Protective Ass’n, 485 U.S. 439, 451, 108 S.Ct. 1319, 99 L.Ed.2d 534 (1988) (quoting Sherbert, 374 U.S. at 412, 83 S.Ct. 1790 (Douglas, J., concurring)). Therefore, whether we are talking about government action that directly affects religious free exercise or does so only indirectly, the relevant inquiry must focus upon the nature of the government action and, in particular, whether it “substantially burden[s] a religious practice.” Smith, 494 U.S. at 883, 110 S.Ct. 1595.
Much as the government may not “prohibit” or otherwise “substantially burden” the free exercise of religion without violating the Constitution, the Court has similarly characterized the right to abortion when it held that the Constitution “protects the woman from unduly burdensome interference with her freedom to decide whether to terminate her pregnancy.” Maher v. Roe, 432 U.S. 464, 473-74, 97 S.Ct. 2376, 53 L.Ed.2d 484 (1977).
Significantly, for purposes of comparison to our case, the Court has held that the express denial of funding by a state for abortions does not so burden that right— even when the individual is indigent or otherwise qualified for medical benefits:
The [state regulation prohibiting abortion funding] places no obstacles absolute or otherwise in the pregnant woman’s path to an abortion. An indigent woman who desires an abortion suffers no disadvantage as a consequence of [the state’s] decision to fund childbirth; she continues as before to be dependent on private sources for the service she desires. The State may have made childbirth a more attractive alternative, thereby influencing the woman’s decision, but it has imposed no restriction on access to abortions that was not already there. The indigency that may make it difficult and in some cases, perhaps, impossible for some women to have abortions is neither created nor in any way affected by the [state’s] regulation.
Id. at 474, 97 S.Ct. 2376 (emphasis added); see. also Harris v. McRae, 448 U.S. 297, 316, 100 S.Ct. 2671, 65 L.Ed.2d 784 (1980) (no unconstitutional burden even when woman would terminate pregnancy for health reasons). I can discern no difference here. In Davey’s case, the State of Washington may have made the pursuit of a non-theology degree more attractive by virtue of the scholarship award, but at the same time has not “burdened” Davey by making the pursuit of his chosen degree any more difficult than it would have been in the absence of this funding. Consequently, no less than “the constitutional freedom recognized in [Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973),] and its progeny,” the freedom to exercise one’s religion should not “prevent [Washington] from making a value judgment favoring [the funding of non-theology degrees] over [theology degrees], and ... implementfing] that judgment by the allocation of public funds.” Harris, 448 U.S. at 314, 100 S.Ct. 2671 (internal quotation marks and citations omitted).
Whether these abortion cases will maintain their vitality over time, they represent an inescapable conclusion as to the lack of a burdensome effect of funding decisions, a conclusion that should have even more purchase in the context of the Religion Clauses. I say this because the Court’s decisions in the abortion cases, and particularly in Maher, which addressed the funding decisions of state legislatures, ap*766pear to rest upon a sensitivity to the difficult policy choices states must make between competing and significant interests:
There is a basic difference between direct state interference with a protected activity and state encouragement of an alternative activity consonant with legislative policy. Constitutional concerns are greatest when the State attempts to impose its will by force of law; the State’s power to encourage actions deemed to be in the public interest is necessarily far broader.
Maher, 432 U.S. at 475, 97 S.Ct. 2376. Thus, in the context of medical welfare, the Court was even willing to endorse the legislature’s decision to encourage benefit recipients to choose childbirth o-ver abortion by effectively making it the less expensive and more readily available alternative for indigent women. Of course, in Davey’s case, we need not even conclude that the state was attempting to influence such a controversial choice if we uphold Washington’s decision not to have its taxpayers’ dollars used for religious purposes.
Unlike the abortion cases, there is no suggestion here that the State of Washington is actively attempting to encourage— as a matter of public policy or otherwise— Davey or others like him to pursue a purely secular education. Indeed, the scholarship may be used at a religious college. Instead, the indisputable driving force behind § 28B.10.814 and Section 11 of the Washington State Constitution is the state’s strong prophylactic interest in steering clear of endorsing or supporting religion through direct funding of religious pursuits' — regardless of the various religious paths its citizens may freely choose to pursue on their own. Certainly if the Court is willing to conclude that funding decisions do not impose a substantial burden even when they represent a legislature’s desire to encourage one choice over another, we must conclude that they do not impose such a burden when, as here, the state’s allocation of resources is guided by a wholly separate concern than a preference of which choice the recipient makes.
Ill
As I have noted, Davey’and the majority take a decidedly different tack as they race around the free exercise jurisprudence to the seemingly safe harbors of Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S. 819, 115 S.Ct. 2510, 132 L.Ed.2d 700 (1995), and the free speech cases. Whatever nirvana the expansive public forum doctrine may seem to provide, it cannot be stretched to cover Davey’s claims. As attractive as Rosenberger may be insofar as it involves funding decisions in an educational setting, Davey’s is not a free speech case, or at least has not been treated (and in my view, correctly so) as such by the majority. More explicitly, the decision not to fund Davey’s pursuit of a pastoral ministry degree does not implicate the free speech viewpoint concerns that drove the Court’s decision in Rosenberger.
The underlying rationale for the general prohibition on content discrimination is the concern that it “raises the specter that the government may effectively drive certain ideas or viewpoints from the marketplace.” Simon & Schuster, Inc. v. Members of the N.Y. State Crime Victims Bd., 502 U.S. 105, 116, 112 S.Ct. 501, 116 L.Ed.2d 476 (1991). Thus, the argument can at least be made, as it was in Rosenberger, that the failure to fund a religious publication might impermissibly limit students’ access to a full panoply of intellectual perspec-: fives, an important concern in the university setting. See Rosenberger, 515 U.S. at 835, 115 S.Ct. 2510 (danger is “chilling of individual thought and expression” which “is especially real in the University setting, *767where the State acts against a background and tradition of thought and experiment that is at the center of our intellectual and philosophic tradition”). But to extend this argument to the failure to fund Davey’s pursuit of a theology degree would stretch the view-point rationale to the breaking point of credulity.
Whereas the funding decision in Rosen-berger directly affected the vehicle of a viewpoint’s dissemination, i.e., an actual publication, there can be absolutely no concern here that the State of Washington has precluded, will preclude, or is even likely to preclude Davey from being exposed to the pervasively Christian perspective that permeates every aspect of his educational experience at Northwest College. In particular, Washington has done nothing to impede Northwest from disseminating its decidedly religious viewpoint.
Whether Davey chooses to pursue a theology degree or a business management degree or any other degree, he will undoubtedly be exposed to a “concept of education” and a viewpoint that Northwest itself describes as “distinctively Christian in the evangelical sense.” Northwest College Mission Statement, http://www.nwcol-lege.edu/about/ mission.html (as submitted in Davey’s excerpts of record and viewed on June 15, 2000). Whether or not Davey studies to be a minister, he will participate in an educational experience at an institution whose mission “is to provide, in a distinctly evangelical Christian environment, quality education to prepare students for service and leadership.” Id. And no matter what degree Davey pursues, Northwest assures him that his educational experience will “develop the whole person through general studies integrated with biblical knowledge.” Id. To make no mistake about it, Northwest ensures its students that it
seeks to relate biblical Christianity to every area of life, both on and off campus: to academic disciplines, to co- and extracurricular activities, in the residence halls, in the local community, and in one’s personal life. It assumes that all members of the Northwest community desire meaningful involvement in the process of Christian higher education as they seek to express their faith in the context of an Assemblies of God college. Faculty and staff members commit themselves to be facilitators and learners in this educational endeavor. Students, by enrolling, join with them in accepting the responsibilities of membership in this community.

.Id.

No aspect of Washington’s scholarship program chills Davey’s “individual thought and expression.” Rosenberger, 515 U.S. at 835, 115 S.Ct. 2510. The State of Washington has simply decided not to fund Da-vey’s training as a minister, and in no way can this decision be perceived as one that might “effectively drive certain ideas or viewpoints from the marketplace,” particularly from Northwest’s uniquely Christian “marketplace.” In sum, the viewpoint concerns raised in Rosenberger are simply unfounded in this case.
To the extent that Davey’s case is, nevertheless, “not much different” from the speech cases, majority op. supra at 756, it cannot be because it presents the same sort of speech concerns implicated in Ro-senberger. Rather, it must be because the refusal to fund Davey’s religious studies somehow imposes a wholly distinct burden on his free exercise right; in other words, it returns us back to Davey’s initial complaint that the State has unconstitutionally conditioned the receipt of its benefits, which leads me to reiterate that Davey is free to use his scholarship at a religious institution. He is absolutely free to dis*768cuss religion and study it for purposes of becoming a minister. He suffers no disadvantage as a consequence of the State’s decision to fund other educational pursuits. Davey is just as reliant on private sources of aid for his education as he was before he applied for the scholarship funds.
Nonetheless, the majority concludes that Washington has prohibited Davey’s free exercise of religion, or more accurately that the State has attempted to suppress “dangerous ideas,” maj. op. supra at 755, despite the clear and consistent message in its constitution that the citizens of Washington are more concerned about the potentially dangerous distortion that the state funding of religious activities might create, not the suppression of ideas, dangerous or otherwise. Nothing in this statutory scheme implicates Davey’s ability to express his beliefs. If such is the result of a decision to fund certain activities to the exclusion of others (that is, if funding decisions somehow coerce an individual’s free exercise of religion), then I cannot see how the rationale of the abortion funding cases ' can survive. As expressed by the Supreme Court, the freedom to exercise the choice of religion cannot be distinguished from the freedom to exercise the choice between childbirth and abortion. Therefore, if the “bottom line,” as the majority suggests is that the funding/forum distinction does not end at the frontier of free speech and concerns about viewpoint discrimination, maj. op. supra at 756, then it must at least reach to the abortion context where that right has been characterized in exactly the same fashion as that concerning the free exercise of religion.
TV
In the Court’s most recent pronouncement in the religion arena, Zelman v. Simmons-Harris, — U.S. ——, 122 S.Ct. 2460, 153 L.Ed.2d 604 (2002), Justice Thomas specially concurred to express his opinion that “state action should be evaluated on different terms [in the context of the Establishment Clause] than similar action by the Federal Government,” concluding that federal courts should “strike a proper balance between the demands of the Fourteenth Amendment on the one hand and the federalism prerogatives of States on the other.” Id., 122 S.Ct. at 2481 (Thomas, J., concurring). Concededly, Justice Thomas was suggesting that states should be allowed more constitutional freedom to experiment with involvement in religion, id., but I cannot conclude that such federalism concerns should represent a one-way street when it comes time for a state to decide whether to enter into the ill-defined terrain of the Establishment Clause’s jurisprudence.
No less than the State of Ohio’s decision to fund students’ sectarian education, which the Court endorsed in Zelman, the State of Washington’s decision not to “experiment” in the funding of religious indoctrination should represent an equally valid concern' — both as a matter of federalism and with respect to the more explicit limitations of the Religion Clauses. Thus, in the absence of a more substantial burden than this decision has placed on Davey’s choice of study, I conclude that Washington has successfully navigated the tensions between the free exercise of religion and the prohibition of its endorsement when, at the time of statehood, it decided to refrain from funding religious instruction. I therefore respectfully dissent.

. In McDaniel, there was no opinion of the Court; however, a majority of Justices did agree that the rationale of Sherbert controlled its decision. See 435 U.S. at 626, 98 S.Ct. 1322 (opinion of Burger, C.J., joined by Powell, Rehnquist, and Stevens, JJ.); id at 633, 98 S.Ct. 1322 (opinion of Brennan, J., joined by Marshall, J.).


. Even as described by Davey, the actual burden is indeed small. Based on his declaration, Davey would have to work only a few extra hours a week at his present job. Davey Declaration ¶ 35-37.